In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from stated portions of an order of disposition of the Family Court, Rings County (Grosvenor, J.), dated April 16, 2010, which, after separate fact-finding and dispositional hearings, found that he neglected the child Nyece M. and, inter alia, directed the father’s continued exclusion from the family home until he completes an anger management program.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s finding that the father neglected the subject child by using excessive corporal punishment was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; see also Matter of Maria Raquel L., 36 AD3d 425 [2007]; Matter of Joshua B., 28 AD3d 759 [2006]; Matter of Joseph O., 28 AD3d 562 [2006]; Matter of Alysha M., 24 AD3d 255 [2005]; Matter of Sheneika V., 20 AD3d 541 [2005]; Matter of Jonathan W., 17 AD3d 374 [2005]; Matter of Johannah QQ., 266 AD2d 769 [1999]; Matter of Suffolk County Dept. of Social Servs. v Nicole S., 266 AD2d 556 [1999]).
The Family Court’s order of disposition, which, inter alia, directed the father’s continued exclusion from the home until after he completes an anger management program, was in the child’s best interest (see Family Ct Act § 1052 [b] [ii]; § 1056 [1] [a], [h]; see also Matter of Kenneth L., 209 AD2d 352 [1994]). Skelos, J.P., Eng, Austin and Cohen, JJ., concur.